DETAILED ACTION
Claims 2, 4, 5, 7-11, 13-16, 18-19, 21, 24, 25 and 28-29 are under current consideration. Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, 7-11, 13-16, 18-19, 21, 24, 25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Geall (20110300205-see attached form 892), Brito (WO 2013/006834-cited by the IDS), and Vajday (US Patent 8425922-see attached form 892).
The claims are directed to (in part): a vaccine comprising an alphavirus RNA replicon particle encoding an antigen originating from an animal pathogen, wherein the vaccine also comprises an oil adjuvant which comprises a mineral oil and one or more non-mineral oils, including squalene, squalene, a tocopherol and a vegetable oil ; see claim 2 as amended. 
Geall describes an alphavirus-based RNA replicons, including VEE, encoding a desired gene product; see para. 60. See para. 24, 89, 104+ and 158 describing the use of an oil-in-water emulsions comprising vegetable oils, squalene or squalene, tocopherols, Span 85 (meeting the oleate limitation of claim 4) and paraffin hydrocarbons; see at least instant claims 2, 5, 19, 24. See para. 32 which describes the titers of FSV-F specific antibody titers from mice vaccinated with alphavirus replicon RNA encoding RSV-F, an antigen from an animal pathogen.
Geall provides that the RNA molecules of the invention may be used to induce an immune response or provide a therapeutic effect in a mammal, a fish or a bird; see para. 159 and claims 19 and 24. Para. 26 describes the administration of RNA molecules in a pharmaceutical composition; see claim 28.
Geall does not explicitly express the use of a vitamin E-acetate (claims 4 and 7); wherein the mineral oil is 1-70% of the oil adjuvant or wherein the amount of non-mineral oil is 0.1-30% of the oil adjuvant (claims 9-10); wherein the encoded antigen originates from an animal pathogen, including a fish of the Cichlidae family, or an avian including a chicken or turkey, or a mammal, including a porcine (claims 13-16, 21 and 25); a kit comprising one container comprising an alphavirus RNA replicon particle encoding an antigen originating from an animal pathogen and a container comprising an oil adjuvant (claim 18); and wherein the alphavirus RNA replicon particle and the oil adjuvant are administered in or on the target animal body in simultaneous use or in concurrent use (claim 28). 
Brito describes oil-in-water emulsions for the delivery of RNA molecules to cells; see para. 19. See para. 196 for teaching suitable antigens encoded by self-replicating RNA molecule, including avian MPV, Turkey rhinotracheitis virus, and Porcine transmissible gastroenteritis virus (TGEV); see instant claims 13-15 and 24-25. Also see para. 197 for describing viral antigens which elicits an immune response against a virus which infects fish, including infectious pancreatic necrosis virus, meeting the limitation of a pathogen wherein the fish is a member of the Cichlidae family; see instant claims 16 and 21. 
Vajday describes adjuvant compositions, including that for RNA-based vaccines; see abstract and col. 13, lines 11+. Vajday describes Vitamin E as the most important vitamin because it exerts the highest biological activity of all vitamins when assessed in animal model systems; see col. 7, lines 55+. The inventor describes (+)-alpha-Tocopherol acetate as a non-oxidizing version of Vitamin E; see col. 7, lines 55+ and claims 4 and 7. Vajday also teaches that the adjuvant composition may be administered in the same composition as the antigen or simultaneously using separate compositions; see instant claim 28. See col. 20, lines 44+ for “Kits” describing that individual components of the composition may be present in separate sterile containers wherein the kit may include a container containing the desired antigen; the inventor teaches that the components of the composition any be packaged in any convenient, appropriate packaging. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use Vitamin E-acetate as a form of tocopherol in the composition described by Geall. One would have been motivated to do so for the advantage using a non-oxidizing tocopherol as taught by Vajday.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the percentages of the mineral oil and non-mineral oil in a composition, including using mineral oil at 1-70% of the oil adjuvant or non-mineral oil at 0.1-30% of the oil adjuvant. One would have been motivated to do so for the advantage of optimizing results of the composition, such as modifying adjuvant properties in a subject.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate an encoded antigen which originates from an animal pathogen, including a fish of the Cichlidae family, or an avian including a chicken or turkey, or a mammal, including a porcine. One would have been motivated to incorporate such encoded antigens in the RNA replicon taught by Geall for the advantage of inducing an immune response to an antigen in a subject.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a kit comprising one container comprising an alphavirus RNA replicon particle encoding an antigen originating from an animal pathogen and another container comprising an oil adjuvant. One would have been motivated to do so for the advantage of conveniently packaging the containers for shipping or storage. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to administer the alphavirus RNA replicon particle and the oil adjuvant in or on the target animal body in simultaneous use or in concurrent use. One would have been motivated to select the most appropriate mode of administration according to desired treatment or subject to be treated. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the combined prior art teachings; for example, Vitamin E-acetate has been characterized as non-oxidizing, optimizing compositions are commonly practiced in the art, different modes of administration of an oil adjuvant separately or combined with antigens are known in the prior art, preparing kits using different containers for shipping or storage are commonly practiced, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Applicant contends that Geall focuses on improving the stability of self-replicating RNA molecules by used modified nucleotides and points to various recitations of the Geall document, including para. 44, 48, 66, 77 and 80 for support. 
In response, the instant claims do not exclude from the presence of modified nucleotides or from improving the stability of an RNA molecule. 
Applicant argues that Geall teaches the use of three types of delivery systems, including liposomes, micropartjcles or cationic submicron oil-in-water emulsions. Applicant contends that Geall notes that the cationic submicron oil-in-water emulsions contains a cationic molecule and points to para. 127 for support. 
Applicant further points to the Brito document, including para. 30 and 49, for teaching the use of a cationic oil-in-water emulsion wherein a nucleic acid molecule is complexed to the emulsion particles. Applicant alleges that Brito merely mentions a mineral oil as a lone core oil rather than in combination with another oil.
In response, the instant claims do not exclude from a cationic molecular component being present in the vaccine or from a nucleic acid molecule complexed to emulsion particles. Also, Geall of the primary reference of the rejection teaches the use of a mineral oil in a formulation. Note that the instant claims are open-ended, using the term “comprising”; see instant claim 2 for the following recitation: “A vaccine comprising…”.
Applicant acknowledges that Vajday describes adjuvant compositions and DNA and RNA vaccines. Applicant contends that Vajday is silent regarding alphavirus-based vaccines as well as alphavirus RNA replicon particles. Applicant notes that Vajday teaches the use of other vitamins in place of Vitamin E. 
In response, Vajday provides ample motivation to incorporate tocopherol acetate in the vaccine for tocopherol acetate is a non-oxidizing version of Vitamin E as noted in the rejection. This motivation was not addressed. Geall, the primary reference of the rejection, was cited for teaching a composition comprising an alphavirus-based RNA replicon. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments are not persuasive. This rejection is maintained. 
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648